               Case:19-04258-swd         Doc #:454 Filed: 03/12/20      Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:                                           Chapter 11

NAJEEB AHMED KHAN,                               Case No. 19-04258 (SWD)

                               Debtor.


                        REPORT OF SALE PURSUANT TO
               FEDERAL RULE OF BANKRUPTCY PROCEDURE 6004(f)(1)

         Pursuant to Fed. R. Bankr. P. 6004(f)(1), Mark T. Iammartino, (the “Chapter 11

Trustee”), not individually but solely as Chapter 11 Trustee for the estate of Najeeb Khan

(the “Debtor”), submits this Rule 6004(f)(1) Sale Report and states as follows:

         1.     The Debtor filed a petition for relief under Chapter 11 of the Bankruptcy Code on

October 8, 2019 (the “Petition Date”).

         2.     Pursuant to the Order Approving Sale Of Real Property, Free And Clear Of All

Liens, Interests And Encumbrances With Liens, Interests And Encumbrances Attaching To The

Proceeds Of Sale, Pursuant To 11 U.S.C. § 363(b) And § 363(f) (10040 E. Happy Valley Road,

#789, Scottsdale, Arizona) entered on March 3, 2020 [Docket No. 440], the Chapter 11 Trustee

was granted authority to sell property commonly known as 10040 E. Happy Valley Road, #789,

Scottsdale, Arizona (the “Property”).

         3.     The Property was sold through broker Russ Lyon Sotheby’s to Philip and Claudia

Robbs for $2,230,300.00. Attached as Exhibit A is the closing statement.



                          [Remainder of Page Intentionally Left Blank]




{8695998:2 }                               30228013.1
                  Case:19-04258-swd   Doc #:454 Filed: 03/12/20         Page 2 of 5




Dated:         March 12, 2020                 Respectfully submitted,

                                              MARK IAMMARTINO, Chapter 11 Trustee


                                              /s/ Nicholas M. Miller
                                              Nicholas M. Miller
                                              McDONALD HOPKINS LLC
                                              300 N. LaSalle Street, Suite 1400
                                              Chicago, IL 60654
                                              Telephone: (312) 642-6938
                                              Facsimile: (312) 280-8232
                                              nmiller@mcdonaldhopkins.com

                                              - and -

                                              Rachel L. Hillegonds
                                              MILLER, JOHNSON, SNELL &
                                              CUMMISKEY, P.L.C.
                                              45 Ottawa Ave. SW, Suite 1100
                                              Grand Rapids, MI 49503
                                              Telephone: (616) 831-1711
                                              Facsimile: (616) 831-1701
                                              hillegondsr@millerjohnson.com




{8695998:2 }                            30228013.1
               Case:19-04258-swd        Doc #:454 Filed: 03/12/20          Page 3 of 5


                                 CERTIFICATE OF SERVICE

         Nicholas M. Miller hereby certifies that on March 12, 2020, he caused a true and correct
copy of the Report of Sale Pursuant to Federal Rule of Bankruptcy Procedure 6004(f)(1) to be
filed electronically with the Clerk of the court using the CM/ECF system. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties listed on the
electronic filing receipt. Parties may access this filing through the Court’s system.
         Additionally, on March 12, 2020, I caused the parties listed below to be served a copy of
the foregoing via U.S. First Class Mail:


Najeeb Ahmed Khan                                   Internal Revenue Service
732 S. 11th Street, #294                            PO Box 7346
Niles, MI 49120                                     Philadelphia, PA 19101-7346
Internal Revenue Service                            Michigan Secretary of State
Insolvency                                          Michigan Secretary of State Building
PO Box 330500, Stop 15                              Lansing, MI 48917
Detroit, MI 48226
Securities and Exchange Commission                  Russ Lyon Sotheby’s International Realty
100 F Street, NE                                    Attn: Nancy Seritch
Washington, DC 20549                                7669 E. Pinnacle Peak Rd., Suite 110
                                                    Scottsdale, AZ 85255
Re/Max Excalibur
Attn: Dana Bloom
10458 E. Jomax Rd, #100
Scottsdale, AZ 85262


                                                               /s/ Nicholas M. Miller
                                                               Nicholas M. Miller
                                                               McDONALD HOPKINS LLC
                                                               300 N. LaSalle Street, Suite 1400
                                                               Chicago, IL 60654
                                                               Telephone: (312) 642-6938
                                                               Facsimile: (312) 280-8232
                                                               nmiller@mcdonaldhopkins.com




{8695998:2 }                               30228013.1
               Case:19-04258-swd   Doc #:454 Filed: 03/12/20   Page 4 of 5


                                      EXHIBIT A




{8695998:2 }                         30228013.1
                               Case:19-04258-swd                 Doc #:454 Filed: 03/12/20                Page 5 of 5
                                        FIDELITY NATIONAL TITLE AGENCY, INC.
                                  14000 N. Pima Road, Suite 100, Department 88, Scottsdale, AZ 85260
                                                  Phone: (480) 214-4545             Fax: (480) 546-3581
                                                           Combined Settlement Statement
                                                                            Final
Escrow No: 88018544 - 088 TEF            Close Date: 03/06/2020               Proration Date: 03/06/2020       Disbursement Date: 03/06/2020

Buyer(s)/Borrower(s): Philip Clifford Robbs
                          9250 SE 33rd Place
                          Mercer Island, WA 98040
                          Claudia Lynay Robbs
                          9250 SE 33rd Place
                          Mercer Island, WA 98040

Seller(s):                Najeeb Khan
                          23451 Lakeview Drive
                          Edwardsburg, MI 49112
                          Nancy Khan
                          23451 Lakeview Drive
                          Edwardsburg, MI 49112



Property:                 10040 E. Happy Valley Rd #789
                          Scottsdale, AZ 85255
Brief Legal:              Lot(s) 789, of Desert Highlands Phase III, Map Book 258, Map Page 44


       Seller Debit          Seller Credit                              Description                              Buyer Debit       Buyer Credit
                                             TOTAL CONSIDERATION:
                              2,230,300.00 Contract Sales Price                                                   2,230,300.00
                                             ESCROW CHARGES:
               1,579.00                      Escrow Fee to Fidelity National Title Agency,                              1,579.00
                                                  Inc.
                  62.50                      Recording Service Fee to Fidelity National                                   62.50
                                                  Title Agency, Inc.
                150.00                       Signing Fee to Fidelity National Title Agency,                              150.00
                                                  Inc.
                                             TITLE CHARGES:
               5,896.00                      ALTA Homeowner's Policy to Fidelity
                                                 National Title Agency, Inc.
                                             ADDITIONAL CHARGES:
              11,865.08                      Property Taxes 2019 to Maricopa County
                                                 Treasurer
                250.00                       DH- Disclosure Package to The Desert
                                                 Highlands Assoc
                                             DH- Transfer Fee to The Desert Highlands                                    250.00
                                                 Assoc
                                             DH- Membership Fee to The Desert                                       75,000.00
                                                 Highlands Association
                                             DH- April Dues to The Desert Highlands                                     1,416.00
                                                 Assoc
               1,416.00                      DH- March Dues to The Desert Highlands
                                                 Assoc
                966.00                       DH- Food Balance to The Desert Highlands
                                                 Assoc
                                             PRORATIONS AND ADJUSTMENTS:
                                  1,207.08 Assessments from 3/6/2020 to 4/1/2020                                        1,207.08
                                                based on the Monthly amount of
                                                $1,416.00
                                           Deposit/Earnest Money                                                                      100,000.00
                                           Closing Funds                                                                            2,191,093.13
              16,819.00                    BINSR Credit                                                                                16,819.00
               2,052.45                    County Taxes from 1/1/2020 to 3/6/2020                                                       2,052.45
                                                based on the Annual amount of
                                                $11,556.90
                                             COMMISSIONS:
             133,218.00                      Commission
                                             $66,609.00 to Russ Lyon Sotheby's
                                             $66,609.00 to Re/Max Excalibur
             174,274.03       2,231,507.08 Sub Totals                                                             2,309,964.58      2,309,964.58
        2,057,233.05                         Proceeds Due Seller
        2,231,507.08          2,231,507.08 Totals                                                                 2,309,964.58      2,309,964.58




                                                      Printed by Teresa Floyd on 3/6/2020 - 10:48:15AM                               Page 1 of 1
